THOMPSON, Judge,
dissenting.
A homeowner does not have an active duty to safely maintain his premises for licensees. Rather, the law imposes upon him the duties of abstaining from willfully and wantonly injuring a licensee and of avoiding negligently injuring the licensee after the landowner discovers a danger to the licensee. I do not believe the plaintiff in this case met his burden of proof. There was no evidence that Rowell knew his wife had placed the carpet back on the steps until after Wood’s fall. Therefore, I respectfully dissent.